Exhibit 23.1 Consent of Independent Registered Accounting Firm To the Board of Directors of Biostar Pharmaceuticals, Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 dated August 28, 2013 of Biostar Pharmaceuticals, Inc. of our report dated April 11, 2013 relating to the consolidated financial statements, which appears in the Annual Report on Form 10-K of Biostar Pharmaceuticals, Inc., for the year ended December 31, 2012. /s/ Clement C. W. Chan & Co. Certified Public Accountants Hong Kong August 28, 2013
